Case 4:19-cv-08228-PJH Document 1-2 Filed 12/18/19 Page 1of1

AO 440 (Rev. 06/12) Summons in a Civil Action

UNITED STATES DISTRICT COURT

for the

Northern District of California

JERICHO NICOLAS an individual, et al., On Behalf
of Themselves and All Others Similarly Situated and
Aggrieved
OO Plaintiff(s) Oe
Vv. Civil Action No.

UBER TECHNOLOGIES, INC, a Delaware
Corporation; and DOES 1 through 10,

Defendant(s)
SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) Uber Technologies, Inc.
1455 Market Street, #400
San Francisco, California 94103

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are: West Coast Trial Lawyers, APLC

Ronald L. Zambrano
350 South Grand Avenue, Suite 3350, Los Angeles, CA 90071

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

CLERK OF COURT

Date: —
Signature of Clerk or Deputy Clerk
